Citation Nr: 0302069	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  99-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating higher than 60 percent for 
the service-connected degenerative joint disease of the right 
knee, for the periods beginning on January 29, 1998, through 
November 27, 2000 and on and after March 1, 2002.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs







ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to February 
1983.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO 
that denied an increased rating higher than 30 percent for 
the service-connected degenerative arthritis of the right 
knee.

This case was before the Board in September 2000 and was 
remanded for additional development of the record.  

Historically, the RO had assigned the 30 percent rating, 
effective on July 27, 1987.  

In a January 2001 rating decision, the RO assigned a 
temporary total rating, effective on November 28, 2000 
through December 2000, a 100 schedular rating, beginning on 
January 1, 2001 through December 2001 and another temporary 
total rating, effective on January 4, 2002 through February 
2002.  

Thereafter, in a May 2002 rating decision, the RO assigned a 
temporary total disability rating beginning on January 1, 
2002 through February 2002.  

Finally, in a September 2002 rating decision, the RO assigned 
a 60 percent rating, effective on January 29, 1998 through 
November 27, 2000, and again beginning on March 1, 2002.  The 
RO also granted service connection and assigned a 10 percent 
rating for degenerative joint disease of the left knee, 
effective on November 30, 2000.  

In a December 2002 rating decision, the RO assigned a total 
rating based on individual unemployability due to service-
connected disability.  This was noted to be effective on 
January 1, 2002.  

The RO also granted service connection and assigned 10 
percent rating for degenerative joint disease of the lumbar 
spine, effective on November 30, 2000, and assigned an 
increased rating of 20 percent for the service-connected 
degenerative joint disease of the left knee, effective on 
October 28, 2002.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran has undergone total right knee arthroplasty 
and currently is shown to suffer from pain, swelling, fatigue 
and decreased range of motion.  



CONCLUSION OF LAW

The criteria for an increased rating, higher than 60 percent, 
for the veteran's service-connected right knee disability for 
the periods from January 29, 1998 through November 27, 2000 
and on and after March 1, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a including Diagnostic Code 5003, 
5010, 5256, 5257, 5260, 5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In a November 1991 magnetic resonance imaging (MRI) report, 
the examiner stated that the cruciate and collateral 
ligaments of the knee were normal, but there was tri-
compartmental osteoarthritis with a mild degree of 
chondrocalcinosis and a remarkably degenerated, frayed medial 
and lateral menisci.  

In June 1998, the veteran underwent a VA examination and 
voiced complaints of increased weakness and instability.  He 
also stated that he experienced constant pain, especially 
with prolonged walking and standing.  The veteran had mild 
discomfort when walking and used a knee brace.  

The examination revealed surgical scars in the medial and 
lateral aspects of the right knee.  There was no effusion or 
swelling, but there was joint line tenderness on the medial 
aspect upon palpation.  His range of motion was from zero to 
130 degrees in flexion, and his muscle strength was noted to 
be 5/5.  

The sensation was intact to light touch and pinprick, but 
there was an area of numbness around the kneecap.  Anterior 
and posterior drawer signs were negative, and valgus and 
varus stress testing showed minimal laxity.  Lachman's test 
was normal; McMurray's test was negative, and rotational 
laxity was provoked with rotational movements.  

The examiner diagnosed the veteran as having tri-
compartmental osteoarthritis with a mild chondromalacia and a 
remarkable degenerated, friable medial and lateral menisci as 
per the MRI.  The examiner also stated that the veteran had 
mild to moderate rotational instability secondary to the 
previous injury and degenerative joint disease.  

In October 1999, the veteran underwent a right knee 
arthroscopy and debridement with a preoperative diagnosis of 
right knee degenerative meniscal tears and degenerative joint 
disease.  The intraoperative findings included grade III-IV 
chondrosis changes involving the medial and lateral femoral 
condyles, grade II-III chondrosis changes involving the 
medial facet of the patella, and status post previous medial 
and lateral meniscectomies with a degenerative lateral 
meniscal tear.  

In an October 2000 letter, the veteran's VA physician stated 
that the veteran was scheduled to have a right total knee 
arthroplasty on November 28, 2000, that would result in at 
least three months of lost work time.  

As reported in October, the veteran underwent a total right 
knee arthroplasty in November 2000.  The operative findings 
included those of a mild grade 2-3 patella chondrosis, a 
defect down to the subchondral bone on the lateral femoral 
condyle, and fibrillation and delamination of the articular 
cartilage on the medial side of the bone.  

In another letter, the veteran's VA physician reported that 
he was scheduled to undergo outpatient surgery in January 
2002 and would be out of work for six weeks.  

In January 2002, the veteran underwent a primary excision 
neuroma and suture removal of the right knee as scheduled.  
The surgery was conducted following complaints by the veteran 
that he was experiencing pain that made it difficult to walk 
for long periods of time from the irritation.  He was 
diagnosed as having a prominent suture and infrapatellar 
branch of the saphenous nerve neuroma.  

In June 2002, the veteran underwent another VA examination 
and voiced complaints of having right knee pain, being only 
able to walk a city block and having difficulty with 
descending stairs, kneeling, squatting and stooping.  

An examination of the right knee revealed a seven-centimeter 
longitudinal scar over the medial aspect of the knee at the 
joint line.  There was a twenty-two centimeter anterior scar 
from the joint replacement surgery and a faded anterolateral 
scar over the knee.  The examiner stated that all the scars 
were well healed.  There was no deformity or effusion of the 
knee, but there was pain on palpation of the anteromedial and 
anterolateral aspect of the knee.  His flexion was to 95 
degrees with zero degrees of extension.  

The examiner diagnosed the veteran as having status post 
right total knee arthroplasty and stated that, during flare-
ups, his symptoms could occur with varying frequency.  
Furthermore, the examiner stated that the painful symptoms 
described by the veteran would require the veteran to expend 
extra energy in completing tasks leading to early fatigue, 
weakened movements and ultimately a loss of incoordination.  

During the October 2002 VA examination, the veteran had 
complaints of having a loss of feeling in the right leg and 
having fallen down stairs, hyperextending his knee and 
injuring his ankle.  

An examination of the right knee revealed no deformity, but 
the examiner stated there was swelling and gait disturbance.  
There was no sensory deficit and the deep tendon reflexes 
were present and symmetrical.  

The various VA treatment records, dated from 1997 through 
2002, reveal treatment for the veteran's service-connected 
right knee disability, including complaints of instability, 
pain, difficulty walking and locking.  

Specifically, in January 1997, x-ray studies revealed 
degenerative changes with spurring of the tibial spine and 
medial joint space depression.  In February 1999, examination 
revealed the range of motion of the right knee to be from 5 
to 115 degrees.  There was no effusion, a negative anterior 
and posterior drawer sign, a negative McMurray's test, and 
tenderness over the medial and lateral joint line.  

In July 1999, the veteran had complaints of difficulty 
walking, persistent pain, and intermittent swelling.  Later 
that same month, the veteran exhibited a painful range of 
motion of 10 to 110 degrees.  Post-traumatic arthritis of the 
right knee was diagnosed.  

X-ray studies performed in February 1999 revealed bony 
proliferative changes involving the medial and lateral 
margins of the knee joint and the posterior aspect of the 
patella.  There were some subcortical lytic changes within 
the medial femoral condyle, possibly early osteonecrosis and 
narrowing of the medial joint compartment.  There was no 
joint "mouse" or effusion noted.  

X-ray studies taken in August 1999 revealed narrowing and 
early degenerative changes of the medial joint space, early 
subchondral cyst formation of the medial femoral condyle, 
degenerative changes of the tibial spines, and possible early 
condyle calcinosis.  Likewise, x-ray studies also taken that 
same month revealed evidence of bilateral chondrocalcinosis, 
bilateral narrowing of each medial joint space indicating 
early degenerative change, and no evidence of joint effusion, 
destructive lesions, or fractures.  

Furthermore, in August 2000, the veteran had complaints of 
having chronic right knee pain, stating that Percocet and 
Naprosyn had limited effect, that the unloading brace no 
longer helped him and that the TENS unit did not provide much 
relief.  

An examination revealed his right knee to be neurologically 
intact with intact sensation throughout the foot and lower 
leg.  The veteran also had 5/5 EHL tibialis anterior plantar 
flexion quad hamstring and a 2+ dorsalis pedis pulse.  The 
veteran further stated that he experienced chronic numbness 
throughout his foot.  

The examiner also reported that the veteran's range of motion 
from approximately 5 degrees "flexion contractures" to 130 
degrees and that he had a positive patellar grind, crepitus, 
and pain with loading on the lateral side of the knee and 
upon palpation along the joint line.  

X-ray studies revealed severe degenerative changes in the 
lateral compartment and moderate osteoarthritic changes in 
the other portions of his knee. 

In December 2000, the range of motion of the right knee was 
from 5 to 95 degrees; the knee was stable in extension, but 
there was slight laxity in flexion medially and laterally.  

Following the January 2001 surgery, the treatment records 
showed minimal swelling of the right knee with normal range 
of motion.  There was some tenderness along the medial aspect 
of the proximal tibia upon palpation, but no erythema.  
Sensation was intact to light touch.  

In April 2002, the veteran had complaints of right knee pain, 
which made it difficult to sleep and was made worse with 
walking.  The veteran further stated that he often 
experienced swelling and, by the end of the day, was limping 
secondary to pain.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the October 1998 Statement of 
the Case and September 2002 Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

Furthermore, the Board remanded this case in September 2000 
for further development, to include obtaining treatment 
records and to schedule the veteran for an examination.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran has been assigned a rating of 60 percent for the 
service-connected degenerative right knee disability for the 
periods from January 29, 1998 through November 27, 2000, and 
beginning again on March 1, 2002.  

For the period beginning on November 28, 2000 through 
February 2002, the veteran's service-connected right knee 
disability has been assigned either a temporary total 
disability or a 100 percent schedular rating.  Therefore, he 
was receiving the maximum schedular rating benefit allowable 
pursuant to the regulations for this period.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

Currently, the veteran is assigned a 60 percent evaluation 
under Diagnostic Code 5055.  Pursuant to Diagnostic Code 
5055, which involves knee replacement, a 100 percent rating 
is warranted for a period of one-year following implantation 
of a prosthetic knee joint.  

A 60 percent rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Furthermore, a prosthetic replacement of 
a knee joint with intermediate degrees of residual weakness, 
pain or limitation of motion is rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  38 C.F.R. § 4.71a 
(2002).  

The Rating Schedule further provides that flexion of the leg 
limited to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The rating schedule 
also provides that extension limited to 45 degrees warrants a 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Flexion of the knee to 140 degrees and extension to 0 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate II (2002)  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  

Furthermore, under Diagnostic Code 5257, severe recurrent 
subluxation and lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a (2002).  

Likewise, according to Diagnostic Code 5256, a 60 percent 
rating is warranted for extremely unfavorable ankylosis of 
the knee in flexion at an angle of 45 degree or more.  
38 C.F.R. § 4.71a (2002).

Finally, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 38 C.F.R. § 4.71a, Diagnostic Code 5003 38 C.F.R. § (2002).  

After reviewing the evidence, the Board concludes that the 
veteran's service-connected right knee disability picture 
does not warrant the assignment of a rating higher than 60 
percent for the periods in question.  

In this regard, the Board first notes that pursuant to 
Diagnostic Code 5055, the veteran is currently rated at 60 
percent, which is the maximum allowable rating aside from a 
100 percent for a period of one-year following a knee 
replacement.  The 100 percent rating was already assigned for 
the one-year period following the total knee arthroplasty.  

Likewise, a 60 percent rating is also the maximum rating 
allowable rating under Diagnostic Code 5256.  Therefore, the 
veteran would not gain any additional benefits even if his 
disability manifested ankylosis of the knee.  

Finally, upon reviewing Diagnostic Codes 5256, 5257, 5260 and 
5261, the Board finds that a disability picture is not shown 
to have been present for the period prior the surgical 
replacement of the veteran's right knee that would permit the 
assignment of a combined rating higher than 60 percent.  

Accordingly, the Board finds that an increased rating for the 
service-connected right knee disability for the period of 
this appeal is not assignable.  




ORDER

An increased rating, greater than 60 percent, for the 
service-connected right knee disability for the periods from 
January 29, 1998, through January 27, 2000, and on and after 
March 1, 2002 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

